Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14, of US Patent No 11,100,694 in view of Reidsma (NPL Doc, “Virtual meeting rooms: from observation to simulation”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
2
3
4
5
6
7
8
9
11,100,694
Claim(s) 1
2
3
4
5
6
7
8 
9 


Instant Invention
Claim(s) 10
11
12
13
14




11,100,694
Claim(s) 10
11
12
13
14






As per claim 1 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 11,100,694.  For example, each claim has similar steps and elements such as “detecting an event” and “in response to the event, predicting a point of interest to the avatar, computing an animation of the at least one eye, and switching from a first input mode before the animation to a second input mode during the animation”.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  

One difference between the instant application and claim 1 of US Patent 11,100,694 is that the instant application claim 1 further includes: “wherein the animation is computed based on a predetermined eye movement model trained using a machine learning technique”.
Reidsma teaches of machine learning in particular, e.g. see in the middle of page 135 where item 2 refers to: “Information can be directly obtained from recordings of behaviors in real meetings (e.g., tracking of head or body movements, voice), from annotations or from machine learning models that induce higher level features from recordings” and on page 137, bottom paragraph where it refers to: “The rules for generation of communication are derived from domain knowledge (models and theories of human interaction) collected through the analysis of large amounts of data from real world examples.”
	Also see Reidsma on the bottom of page 142 to the top of page 143 where it states “The VMR may add value to the already existing technological means people have to meet and communicate. The various modalities such as speech, gaze, distance gestures and facial expressions can be controlled, which allows VMRs to be used to improve remote meeting participation, to visualize multimedia data and as an instrument for research into social interaction in meetings”.  In Reidsma, the eye movement model is predetermined because the builders in the system Reidsma have predetermined how it will derive its rules for the generation of communication (according to the flowchart layout as illustrated in figure 1 of Reidsma).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train the eye movement model via machine learning as taught by Reidsma with the claims of US Patent 11,100,694.  Reidsma teaches the advantage to this type of learning on the top of page 139 where they state that this machine learning using eye movements captured in video images of people engaging in social meeting activities allows the system to find the most essential features in order to maximize the quality of impressions and feelings of presence in corresponding virtual meeting interactions.  


Claims 15-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-18, of US Patent No 11,100,694 in view of Reidsma in further view of Clanton et al. (Patent No. 7,386,799 B1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions: 
Instant Invention
Claim(s) 15
16
17
18





11,100,694
Claim(s) 15
16
17
18



 
 


As per claim 15 in the instant invention, the steps as laid out by this claim generally follow those in claim 15 of US Patent 11,100,694.  For example, each claim has similar steps and elements such as “a three-dimension model of the virtual reality world”, “detecting a predetermined event” and “in response to detecting a predetermined event … predicting a point of interest to the avatar … computing an animation of one or more one eyes of the respective avatar … switch from a first input mode before the animation to a second input mode during the animation”.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  

One difference between the instant application and claim 15 of US Patent 11,100,694 is that the instant application claim 15 further includes: “predict a point of interest to the avatar without tracking eyes of a user of the avatar”.
Clanton teaches these claimed features:
predicting a point of interest to the avatar (col 28, lines 16-25 lists various scenarios: (1) “Avatar A momentarily looks at avatar B if the user of avatar B types the name of avatar A in B's Chat Balloon”, (2) “The avatars in a Chat Prop glance at a new avatar joining the Chat Prop and then return to where they were previously looking”, and (3) “When a user types text rapidly (above a tunable words-per-minute threshold), other avatars are more likely to gaze at that user's avatar.”  
In this passages, the predicted points of interest include things such as (1) another avatar typing the user’s avatar name in the chat balloon, (2) a new avatar joining the chat prop, and (3) a user’s avatar who is rapidly typing text.
Col 28, lines 43-45 also indicate that the predicted point of interest may be an object that the user is interacting with, e.g. it states “While interacting with an object of interest, an avatar automatically gazes at that object (for instance, the avatar looks at a dog while petting it)”) without tracking eyes of a user of the avatar (col 26, lines 50-52 “2. Automated Gaze--Gaze which happens without direct user-control and is based on social dynamics, events in the world, and conversational dynamics”.  It is noted that the Clanton reference makes no mention of tracking eyes of a user of the avatar.  Further, it also noted that the reference lacks the necessary hardware and sensors needed to track eyes of a user of the avatar);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to predict a point of interest to the avatar without tracking eyes of a user of the avatar as taught by Clanton with the claims of US Patent 11,100,694 as modified by Reidsma in order to allow the virtual world and avatar system of Clanton to infer the points of interest for users’ avatars who lack the necessary hardware for eye tracking.  Thus, this still lets avatar animation systems to infer some of the best points of interest while animating an avatar for a wider range of users who are using the virtual world avatar simulation system without specialized eye tracking hardware.



Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13, of US Patent No 10,489,960.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
2
3
4
5
6
7
8
9
10,489,960
Claim(s) 1
2
3
4
5
6
7
9 
10 


Instant Invention
Claim(s) 10
11
12
13
14




10,489,960
Claim(s) 10
10
11
12
13






	Claim 1 of the instant invention is anticipated by the US Patent 10,489,960 claim 1 in that this claim of the instant invention contains all the limitations of the claim of the patent.  Claim 1 of the instant invention therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
	The instant invention claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.


Claims 15-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-17, of US Patent No 10,489,960 in view of Clanton.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions: 
Instant Invention
Claim(s) 15
16
17
18





10,489,960
Claim(s) 14
15
16
17



 
 


As per claim 15 in the instant invention, the steps as laid out by this claim generally follow those in claim 14 of US Patent 10,489,960.  For example, each claim has similar steps and elements such as “a three-dimension model of the virtual reality world”, “detecting a predetermined event” and “in response to detecting a predetermined event … predicting a point of interest to the avatar … computing an animation of one or more one eyes of the respective avatar … switch from a first input mode before the animation to a second input mode during the animation”.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  

One difference between the instant application and claim 14 of US Patent 10,489,960 is that the instant application claim 15 further includes: “predict a point of interest to the avatar without tracking eyes of a user of the avatar”.
Clanton teaches these claimed features:
predicting a point of interest to the avatar (col 28, lines 16-25 lists various scenarios: (1) “Avatar A momentarily looks at avatar B if the user of avatar B types the name of avatar A in B's Chat Balloon”, (2) “The avatars in a Chat Prop glance at a new avatar joining the Chat Prop and then return to where they were previously looking”, and (3) “When a user types text rapidly (above a tunable words-per-minute threshold), other avatars are more likely to gaze at that user's avatar.”  
In this passages, the predicted points of interest include things such as (1) another avatar typing the user’s avatar name in the chat balloon, (2) a new avatar joining the chat prop, and (3) a user’s avatar who is rapidly typing text.
Col 28, lines 43-45 also indicate that the predicted point of interest may be an object that the user is interacting with, e.g. it states “While interacting with an object of interest, an avatar automatically gazes at that object (for instance, the avatar looks at a dog while petting it)”) without tracking eyes of a user of the avatar (col 26, lines 50-52 “2. Automated Gaze--Gaze which happens without direct user-control and is based on social dynamics, events in the world, and conversational dynamics”.  It is noted that the Clanton reference makes no mention of tracking eyes of a user of the avatar.  Further, it also noted that the reference lacks the necessary hardware and sensors needed to track eyes of a user of the avatar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to predict a point of interest to the avatar without tracking eyes of a user of the avatar as taught by Clanton with the claims of US Patent 10,489,960 in order to allow the virtual world and avatar system of Clanton to infer the points of interest for users’ avatars who lack the necessary hardware for eye tracking.  Thus, this still lets avatar animation systems to infer some of the best points of interest while animating an avatar for a wider range of users who are using the virtual world avatar simulation system.



Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 15-17, of US Patent No 10,325,396 in view of Reidsma.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
2
3
4
5
6
7
8
9
10,325,396
Claim(s) 1
1
1
1
1
1
1
1
1


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
10,325,396
Claim(s) 2 or 3
3
4
5
15
16
17
17
17


As per claim 1 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 10,325,396.  For example, each claim has similar steps and elements such as “detecting an event related to an avatar” and “in response to the event … predicting a point of interest to the avatar … computing an animation of the at least one eye, and … switching from a first input mode before the animation to a second input mode during the animation”.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  

One difference between the instant application and claim 1 of US Patent 10,325,396 is that the instant application claim 1 further includes: “wherein the animation is computed based on a predetermined eye movement model trained using a machine learning technique”.
Reidsma teaches of machine learning in particular, e.g. see in the middle of page 135 where item 2 refers to: “Information can be directly obtained from recordings of behaviors in real meetings (e.g., tracking of head or body movements, voice), from annotations or from machine learning models that induce higher level features from recordings” and on page 137, bottom paragraph where it refers to: “The rules for generation of communication are derived from domain knowledge (models and theories of human interaction) collected through the analysis of large amounts of data from real world examples.”
	Also see Reidsma on the bottom of page 142 to the top of page 143 where it states “The VMR may add value to the already existing technological means people have to meet and communicate. The various modalities such as speech, gaze, distance gestures and facial expressions can be controlled, which allows VMRs to be used to improve remote meeting participation, to visualize multimedia data and as an instrument for research into social interaction in meetings”.  In Reidsma, the eye movement model is predetermined because the builders in the system Reidsma have predetermined how it will deriving its rules for the generation of communication according to the flowchart layout as illustrated in figure 1 of Reidsma).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train the eye movement model via machine learning as taught by Reidsma with the claims of US Patent 10,325,396.  Reidsma teaches the advantage to this type of learning on the top of page 139 where they state that this machine learning using eye movements captured in video images of people engaging in social meeting activities allows the system to find the most essential features in order to maximize the quality of impressions and feelings of presence in corresponding virtual meeting interactions.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699